DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 04/29/2022.
Status of Claims
2.	Claims 16-31 are pending.
	Claims 16 and 28 have been amended.
	Claims 30-31 new added claims.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation 28 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 28 cites: “generate a mask area corresponding to an active area”, “means for generating at least one alternative video stream” and “insert alternative image content into said mask”. The mere nominal recitation of a generic processor does not take the claim limitations out of 35 U.S.C. 112(f) because there are no structures to perform steps cited above. Removing the phrase: “means for generating” is not enough to overcome 35 U.S.C. 112(f) rejection. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-21, 23-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rantalainen (USPPGPub N 20150015743, referred to as Rantalainen).
Regarding claims 16 and 28:
A method for dynamic image content replacement in a video stream, comprising: 
Rantalainen teaches generating a first set of key image data comprising a sequence of at least two different key images, (Rantalainen, the first and second detector signals 61a, 61b are time synchronized with each other and with the video images of the received camera feed 21, wherein each represents two different images, [0082], Fig. 7/items 61a and 61b); 
Rantalainen teaches periodically displaying said sequence of said at least two different key images of said first set of key image data (K) on a physical display (13), (Rantalainen, Fig. 7/items 61a and 61b); 
Rantalainen teaches generating at least a first original video stream (01) of a scene which includes said physical display by recording said scene with a camera, wherein said first original video stream comprises key video frames captured synchronously with displaying each of said at least two different key images  of said first set of key image data on said physical display, (Rantalainen, the camera image receiving unit 44 receives any suitable video images 71 wherein the camera feeds 21 may be multiplexed together to provide a clean feed 31 comprising moving images from different cameras 20 at different points in time, [0080]-[0082] wherein two images 61a and 61b relate to a scene or field of view presented to the display Fig. 7/items 61a and 61b, wherein the original content is Fig. 2/item 11, [0073] and the alternate content 42 comprises one or more still images (e.g. JPEG image files), [0051] and advertisement 10 appears with high intensity in the detector signal of one band and with low intensity in the other, [0012] shown in image 61a and 61b consecutive images because the first and second detector signals 61a, 61b are time synchronized with each other and with the video images of the received camera feed 21, [0082]); 
Rantalainen teaches generating a mask area corresponding to an active area of said physical display visible in said key video frames  from differential images obtained from consecutive key video frames, generating at least one alternative video stream by inserting alternative image content into said mask area of said first original video stream, (Rantalainen, the mask signal 43 is suitably derived from and is based on the detector signals 61a, 61b. the mask signal 43 can be obtained and the mask signal 43 produced by the content replacement apparatus 40 accurately defines the desired masking area (target area) 75 wherein the content substitution unit 47 electronically substitutes the target area with the alternate content 42 to produce the respective alternate feed 41 and the content substitution unit 47 electronically substitutes one or more of the target areas within the video images 21 with the alternate image content 42 according to the masking signal 43, [0083]-[0085], Fig. 7 wherein the original content is Fig. 2/item 11, [0073]); 
Rantalainen teaches broadcasting said at least one alternative video stream, wherein said differential image is obtained by determining an intensity difference between said consecutive key video frames, (Rantalainen, the mask signal  can be obtained with reference to the difference between the pixel values of the first and second detector signals 61a, 61b, [0082]-[0083] wherein  a content replacement unit selectively replaces one or more target areas within the camera video images with alternate image content, such as displaying an alternate advertisement on the billboards, [0013],  Figs. 1-3 and 7).
Regarding claim 17:
Rantalainen teaches the method of claim 16, wherein said key images (K1, K2) are different monochromatic images, (Rantalainen, the detector signals may be derived from the video images captured by the camera, e.g. using visible or near-visible light radiation capable of being captured optically through the camera, [0022], [0081]).
Regarding claim 18:
Rantalainen teaches the method of claim 17, wherein said mask (M) is generated by applying a threshold to the intensity difference, (Rantalainen, the mask signal 43 can be obtained with reference to the difference between the pixel values of the first and second detector signals 61a, 61b. The difference value can be compared against a threshold, [0083]).
Regarding claim 19:
Rantalainen teaches the method of claim 16 wherein said key images (K1, K2) comprise different image patterns, (Rantalainen, the pixel values of the first and second detector signals 61a, 61b are different wherein there is an enhanced contrast between the first and second detector signals 61a, 61b in the region of interest relating to the subject 10, [0083]).
Regarding claim 20:
Rantalainen teaches the method of claim 19, wherein the image pattern of one key frame is a monochromatic checkerboard pattern and the image pattern of the other key frame is the corresponding inverse checkerboard pattern, (Rantalainen, when the difference is greater than a threshold then the relevant pixel or group of pixels are determined to be within the target area 75 (shown in black) whereas when the difference is less than the threshold then the relevant pixels or not part of the target area (i.e. a non-target area 76 shown in white for illustration). Notably, there is an enhanced contrast between the first and second detector signals 61a, 61b in the region of interest relating to the subject 10, which allows the position or target area of the subject billboard 10 within the image field to be established with a high degree of certainty and accuracy, [0083], Fig. 7; generating a mask signal that defines target areas of the camera images corresponding to the subject according to areas of contrast between the first detector signal and the second detector signal, [0086]).
Regarding claim 21:
Rantalainen teaches the method of one of claims 19, wherein said mask (M) is generated by applying edge and border detection algorithms to the differential image, (Rantalainen, generating a mask signal that defines target areas of the camera images corresponding to the subject according to areas of contrast between the first detector signal and the second detector signal, abstract, [0012], [0018], [0023], [0069], [0086]).
Regarding claim 23:
Rantalainen teaches the method of claim 19, wherein said first set of key image data (K) comprises said patterned key images (K1, K2) and a monochromatic image (K3), (Rantalainen, Fig. 7/ items 61a, b and 75 and Fig. 2).
Regarding claim 24:
Rantalainen teaches the method of claim 16, wherein a second set of image data is generated comprising image data to be viewed by direct viewers and optionally by broadcast viewers, (Rantalainen, alternate image content to generate modified video images, abstract, Fig. 7).
Regarding claim 25:
Rantalainen teaches the method of claim 16, wherein, wherein the physical display is a LED display, (Rantalainen, billboard 10, which may be actively illuminated by including a plurality of light units 17, such as light emitting diode packages, [0065]).
Regarding claim 26:
Rantalainen teaches the method of claim 25, wherein the LED display is a signboard or billboard, (Rantalainen, billboard 10, which may be actively illuminated by including a plurality of light units 17, such as light emitting diode (LED) packages, [0065]).
Regarding claim 27:
Rantalainen teaches the method of claim 26, wherein where said scene is part of a sports event or an entertainment event, (Rantalainen, Figs. 1-5, 7, abstract).
Regarding claim 29:
Rantalainen teaches the system of claim 28, wherein said control interface is adapted for displaying said first set of image data and at least a second of image data on said physical display in a time-sliced multiplexed manner, (Rantalainen, the camera image receiving unit 44 receives any suitable video images 71. As described above, the camera feeds 21 may be multiplexed together to provide a clean feed 31 comprising moving images from different cameras 20 at different points in time, [0080], [0046], [0040]-[0042], Fig. 2/ item 30).
Regarding claim 30:
A method for generating a single video stream, comprising the steps of: 
Rantalainen teaches generating, with an image sensor, a first set of key image data comprising a sequence of at least two different key images, (Rantalainen, key frames shown in Figs. 3 and 7/items 61a and 61b appear with high intensity in the detector signal of one band and with low intensity in the other, [0012]; 
Rantalainen teaches periodically displaying said sequence of said at least two different key images of said first set of key image data on a physical display, (Rantalainen, two images 61a and 61b relate to a scene or field of view presented to the display Figs. 3,7/items 61a and 61b, [0080]-[0082]); 
Rantalainen teaches capturing, with the image sensor, a first original video stream of a scene which includes said physical display, wherein said first original video stream comprises key video frames captured synchronously with displaying each of said at least two different key images of said first set of key image data on said physical display, (Rantalainen, detecting a subject within video images, [0011] wherein the subject appears with high intensity in the detector signal of one band and with low intensity in the other Figs. 3,7/items 61a and 61b, [0012], the detector signals 61a, 61b are correlated with each other and with the camera feed 21 [0082], wherein the original content is Fig. 2/item 11, [0073]); 
Rantalainen teaches generating a mask area corresponding to an active area of said physical display visible in said key video frames from differential images obtained from consecutive key video frames, (Rantalainen, the mask signal generating unit 46 generates a mask signal 43 to be applied to the video images 71. The mask signal 43 is suitably derived from and is based on the detector signals 61a, 61b, [0083], Fig. 7/item 43); and 
Rantalainen teaches generating a single alternative video stream by inserting alternative image content into said mask area of the first original video stream, (Rantalainen, the masking area signal 43 may be transmitted to the broadcasting system 50 to be carried alongside the broadcast feed to a downstream content substitution unit 47 (remote adder) to insert the alternate content 42, [0084], abstract).
Regarding claim 31:
Rantalainen teaches a method as recited in Claim 30, wherein the differential images are obtained by determining an intensity difference between said consecutive key video frames, (Rantalainen, advertisement 10 appears with high intensity in the detector signal of one band and with low intensity in the other, [0012] shown in image 61a and 61b consecutive images; the first and second detector signals 61a, 61b are time synchronized with each other and with the video images of the received camera feed 21. The detector signals 61 representing the field of view as an array of pixel values wherein the detector signals 61 are based on infra-red wavelengths and thus represent an intensity of the selected infra-red wavelengths at each pixel value and the mask signal 43 can be obtained with reference to the difference between the pixel values of the first and second detector signals 61a, 61b, [0082]-[0083]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rantalainen (USPPGPub N 20150015743, referred to as Rantalainen), and further in view of Arce (USPPGPub N 20150324946, referred to as Arce).
Regarding claim 22:
Rantalainen does not specifically teach the method of claim 21, wherein optical distortion data of the physical display are determined from said mask (M). However, Arce teaches determined by minimizing the visual image distortion while keeping the probability of decoding error below a predefined threshold. The luminance of the pixels in the embedded image is selected as a function of the QR code image pixel, [0076] and calculates a distortion metric corresponding to the distortion of the embedded image with respect to the original image and is a function of the luminance parameters, [0088].
Response to Arguments
6.	Applicant's arguments filed 04/29/2022 related to claims 16-31 have been fully considered but they are not persuasive.
In reference to Applicant's argument: 
To further clarify the structure of Claim 28, the language invoking 35 U.S.C. 9 112(f) has been replaced with "a video processing unit", thus providing the requisite structure for performing the entire claimed function.
Examiner’s response:
Examiner respectfully disagrees. As explained above the mere nominal recitation of a generic processor does not take the claim limitations out of 35 U.S.C. 112(f) because there are no structures to perform steps and there is no certainty that generic processor can perform different steps.
In reference to Applicant's argument: 
Moreover, Rantalainen fails to disclose the feature of "wherein said first original video stream comprises key video frames captured synchronously with displaying each of said at least two different key images of said first set of key image data on said physical display" in Claim 16.
Examiner’s response:
Examiner respectfully disagrees. Rantalainen teaches that the observed subject of interest is a billboard 10 which carries original content 11 such as an advertisement, [0037] wherein the subject (10)/advertisement appears with high intensity in one band and with low intensity in the other, abstract representing by two different key frames Figs. 3,7/items 61a and 61b, [0012], the detector signals 61a, 61b are correlated with each other and with the camera feed 21 [0082].
In reference to Applicant's argument: 
Rantalainen fails to disclose the feature of "generating a mask area corresponding to an active area of said physical display visible in said key video frames from differential images obtained from consecutive key video"
Examiner’s response:
Examiner respectfully disagrees. The mask signal generating unit 46 generates a mask signal 43 to be applied to the video images 71. The mask signal 43 is suitably derived from and is based on the detector signals 61a, 61b, there is an enhanced contrast between the first and second detector signals 61a, 61b/key frames in the region of interest relating to the subject 10, which allows the position or target area of the subject billboard 10 within the image field, [0083], Fig. 7/item 43.
In reference to Applicant's argument: 
Accordingly, in Rantalainen, the mask signal is not generated from differential images obtained from consecutive key video, but rather the difference between the pixel values of the first and second detector signals [0083].
Examiner’s response:
Examiner respectfully disagrees. Rantalainen teaches that a content replacement unit (40) produces a mask signal (43) by identifying regions of contrast between the first and second detector signals (61a, 61b) as target areas (75) wherein the mask signal  can be obtained with reference to the difference between the pixel values of the first and second detector signals 61a, 61b, wherein the detector signals 61 are based on infra-red wavelengths and thus represent an intensity of the selected infra-red wavelengths at each pixel value [0082]-[0083]. Hence, Applicant’s arguments are not persuasive and the finality of the last office action is proper, meets all the claim limitations and is maintained.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        May 25, 2022